Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 01/04/2022, the following occurred: Claims 1 and 3-16 have been amended; and claims 2 and 17 have been cancelled.
Claims 1 and 3-16 are pending and have been examined.

	
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP2019-045374, filed on 03/13/2019.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1 and 16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1 and 16 fall into at least one of the statutory categories (i.e., apparatus). 
The identified abstract idea for claim 1 is:
[…] configured to
present an initial medical questionnaire inquiring a symptom;
receive an initial answer to the initial medical questionnaire;
determine (which includes “prediction using […] and identification by an arithmetic operation using a table”) at least one initial disease name based on the initial answer;
generate an additional medical questionnaire inquiring a symptom related to the at least one initial disease name;
present the additional medical questionnaire;
receive an additional answer to the additional medical questionnaire;
determine (which includes “prediction using […] and identification by an arithmetic operation using a table”) at least one first disease name based on at least the additional answer; and
present the at least one first disease name.

The identified abstract idea for claim 16 is: 
[…] configured to
	present an initial medical questionnaire inquiring a symptom;

acquire chief complaint information regarding a symptom complained of by a patient, and at least one disease name corresponding to the chief complaint information of the patient based on the initial answer;
generate an additional medical questionnaire inquiring a symptom related to the at least one disease name by using […] outputting information regarding an additional medical interview based on the chief complaint information and the disease name;
present the additional medical questionnaire;
receive an additional answer to the additional medical questionnaire;
determine (prediction using […] and identification by an arithmetic operation using a table) at least one first disease name based on the initial answer and the additional answer; and
present the determined at least one first disease name.

The Examiner notes that the special definition for the term “determine” might only apply to one embodiment disclosed (see e.g. Specification at pg. 4, ln. 1-5); therefore, it may not be required for the claims to read in the description of the term “determine” as disclosed in the Specification at pg. 4, ln. 1-5. To promote compact prosecution, the Examiner has incorporated the special definition into the patent subject matter eligibility analysis, but no further language of the Specification shall be incorporated.


Step 2A Prong 1: 
The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of processing circuitry (i.e., CPU) (see Specification, e.g. pg. 41, para. 3). That is, other than reciting processing circuitry, the claimed invention (claim 1 being representative) amounts to a human following a series of rules or steps to present an initial questionnaire, receive an initial answer, determine/predict/identify (by an arithmetic operation using a table) an initial disease based on the initial answer, generate and present an additional questionnaire, receive an additional answer, determine a first disease based on the answer(s) and present the first disease. For example, but for processing circuitry, the claims encompass one or more persons receiving, analyzing and transmitting data at one or more terminals. Likewise, but for processing circuitry, the claims encompass a person predicting and identifying a disease based on determined symptoms / received answers. The Examiner notes that the October 2019 guidance (2019 PEG) at pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.


Step 2A Prong 2: 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of processing circuitry that implements the identified abstract idea. The additional element aforementioned is not described by the applicant and is recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that this amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional element of an AI model (claim 1), i.e., a pre-trained model (claim 16). An AI model/pre-trained model is a trained machine learning model (“such as a neural network”, “such as a deep neural network”, “constructed by machine learning using a plurality of sets of training data”, see Specification, e.g. pg. 13, para. 3), an algorithm that reasons from externally supplied instances to produce general hypotheses, which then make predictions about future instances (see Kotsiantis, pg. 1, introductory quote). Under practical application, the additional element (i.e., the trained machine learning model) is merely generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of processing circuitry to perform the method amounts no more than mere instructions to apply the exception using a generic computer and/or generic computer component. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of an AI/pre-trained (machine learning) model is considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Kotsiantis (2007), and Rabelo et al. (1994) indicate that trained machine learning models are well-understood, routine, conventional concepts. Kotsiantis (2007) indicates that trained machine learning models have been used as classifiers to analyze data sets and to produce labeled or unlabeled output (see e.g. pg. 1, “Introduction” & Table 1; pg. 2, Fig. 1), notably Bayesian Networks for determine output based on the probabilistic parameters encoded into a set of tables and “simply multiplying these tables” (see e.g. pg. 10, para. 1 & Fig. 6 & 7). Rabelo (1994) indicates that trained machine learning models have been used in predictive analytics (see Rabelo, pg. 1, “Introduction”, para. 2 and pg. 3, para. 1). Further, the prior art of record indicates that trained machine learning models are well-understood, routine, and conventional mathematical models 

Claims 3-15 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.	
Claim 3 merely further describes the additional elements of processing circuitry and the AI model. See analysis, supra. 
Claim 4 merely further describes the additional elements of processing circuitry and a pre-trained model (the AI model). See analysis, supra.
Claim 5 merely further describes processing circuitry and a pre-trained model (the AI model) using electronic medical record information as input and outputting one disease. See analysis, supra.
Claim 6 merely further describes the additional elements of the processing circuitry and the AI model predicting and identifying two diseases for one symptom using a table linking a symptom to a disease. See analysis, supra.
Claim 7 merely further describes the additional elements of the processing circuitry and the AI model / a pre-trained model outputting two diseases for the one symptom input. See analysis, supra.
Claim 8 merely further describes the additional elements of processing circuitry and the AI model / a pre-trained model outputting two diseases based on input electronic medical record information. See analysis, supra.
Claim 9 merely further describes the additional elements of processing circuitry that generates the additional medical questionnaire by an arithmetic operation using a table corresponding disease and medical interviews. See analysis, supra.
Claim 10-11 merely further describes the additional elements of processing circuitry and a pre-trained model (the AI model) generating the additional medical questionnaire. See analysis, supra.
Claim 12-14 merely further describes the additional elements of processing circuitry generating the additional medical questionnaire. See analysis, supra.
Claim 15 merely further describes the additional element of processing circuitry generating medical interview information and recites the additional element a doctor terminal (general computer, see Specification at e.g. pg. 5, para. 1 & 3) receiving the generated information. See analysis, supra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 3-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2018/0046773 A1).

Re. CLAIM 1, Tang teaches a medical interview apparatus comprising (see also analogous claim 16 prior art rejection):
processing circuitry configured to (Fig. 1 & [0033] teach the analysis engine 120 can be implemented by a processor / CPU. [0040] & [0043] teach responses/Sans and inquiry/Sqry and symptom/Sini.):
present an initial medical questionnaire inquiring a symptom (See Fig. 9 S831 “generating… inquiry” – S841 “receiving… response”. Fig. 2 & [0044] teaches patient responds to the inquiry through the interaction interface. See also Fig. 10A step TB2 (presenting).);
receive an initial answer to the initial medical questionnaire ([0044] teaches a symptom inquiry is at least one question. Fig. 9 and associated text teaches at S841 receiving a first response (initial answer) corresponding to the first symptom inquiry (initial questionnaire).);
determine (which includes “prediction using an AI model and identification by an arithmetic operation using a table”) at least one […] disease name based on the initial answer (Fig. 9 at S850 teaches generating a result prediction according to a prediction model, the initial symptom, the first response and the second response. [0040] & Table 2 teaches the result prediction is at least one disease prediction PDT e.g. a disease name. [0010] & Fig. 9 teaches a prediction model (AI model) generated according to a Bayesian inference algorithm and training data and including a probability relationship table for diseases and symptoms. [0065] teaches deriving scores from the probability relationship table according to an impurity function. [0066] teaches an impurity function uses summation (arithmetic operation). [0074] teaches using the scores to distinguish (identify) a disease. [0049] teaches the result prediction will be made when a predetermined number of inquiries, e.g. 6 inquiries, has been asked. The Examiner interprets the predetermined number as 1 using the Duplication of Parts Rationale below.);
generate an additional medical questionnaire inquiring a symptom related to the at least one initial disease name (Fig. 8 teaches generating symptom inquiries (a second symptom inquiry). See also Fig. 9 at S832. See also Duplication of Parts rationale below (related to).);
present the additional medical questionnaire (Fig. 9 teaches at S832 generating a second symptom inquiry according to a prediction model, the initial symptom and the first response. Fig. 2 and Abstract teaches displaying the inquiry via interaction interface 140.);
receive an additional answer to the additional medical questionnaire (Fig. 9 teaches at S842 receiving a second response corresponding to the second symptom inquiry.);
determine (which includes “prediction using an AI model and identification by an arithmetic operation using a table”) at least one first disease name based on at least the additional answer (Fig. 9 at S850 teaches generating a result prediction according to a prediction model, the initial symptom, the first response and the second response. [0040] & Table 2 teaches the result prediction is at least one disease prediction PDT e.g. a disease name. [0010] & Fig. 9 teaches a prediction model (AI model) generated according to a Bayesian inference algorithm and training data and including a probability relationship table for diseases and symptoms. [0065] teaches deriving scores from the probability relationship table according to an impurity function. [0066] teaches an impurity function uses summation (arithmetic operation). [0074] teaches using the scores to distinguish (identify) a disease.); and
present the at least one first disease name (Fig. 10D & [0008] teaches a result prediction comprising at least one of a disease prediction and a medical department suggestion matching the disease prediction, wherein the disease prediction comprises a disease name or a list of disease names ranked by probability. Fig. 10D & [0025] teaches providing the result prediction on the user interface.)

Tang does not explicitly teach determine at least one initial disease name (i.e., making result predictions when two or more predetermined number of inquiries have been asked, e.g., generating an intermediate result prediction after 1 inquiry).
However, the noted feature would have been prima facie obvious to one of ordinary skill in the art at the time of filing in view of the teaching of Tang based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Tang teaches generating a result prediction when a predetermined number of inquiries has been asked [see at least Tang at para. 0049]. The application of the recited method to at least two predetermined numbers of inquiries produces no new and unexpected result which would result in patentable significance over the teaching of Tang; the application of an intermediate result prediction generation by the application of at least 2 predetermined numbers of inquiries does not change how the claim effects the formulation of the final result prediction generated.

Re. CLAIM 3, the subject matter of claim 3 is essentially defined in terms of an apparatus, which is technically corresponding to the apparatus of claim 1. Since claim 3 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. See also Tang’s Table 1.

Re. CLAIM 4, the subject matter of claim 4 is essentially defined in terms of an apparatus, which is technically corresponding to the apparatus of claim 1. Since claim 4 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. Also, Fig. 9 at S820 teaches receiving an initial symptom (input). The Examiner notes that the prediction model is interpreted as an AI/pre-trained model.

Re. CLAIM 5, Tang teaches the medical interview apparatus according to claim 1, wherein the processing circuitry is configured to determine the at least one first disease name by using a pre-trained model outputting at least one disease name for at least one symptom (see claim 1 prior art rejection. The Examiner interprets the prediction model as an AI/pre-trained model.) and information described in an electronic medical record of a target patient, input thereto ([0006] teaches generating a prediction model according to training data, which includes known medical records. See also [0012] and [0033]. [0050] teaches a Medical Record Input can be provided to the prediction model.)

Re. CLAIM 6, the subject matter of claim 6 is essentially defined in terms of an apparatus, which is technically corresponding to the apparatus of claims 1 and 3. Since claim 6 is analogous to claims 1 and 3, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 3. See also Tang’s Table 1, which associates at least one disease to at least one symptom.

Re. CLAIM 7, the subject matter of claim 7 is essentially defined in terms of an apparatus, which is technically corresponding to the apparatus of claim 1. Since claim 7 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. The Examiner interprets the prediction model as an AI/pre-trained model. See Fig. 9 at S820, which teaches receiving an initial symptom (input). See also [0040], which teaches the results prediction (output) can be a list of diseases. The Examiner interprets an intermediate (i.e., initial) results prediction as generated.

Re. CLAIM 8, the subject matter of claim 7 is essentially defined in terms of an apparatus, which is technically corresponding to the apparatus of claim 1. Since claim 7 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. See Fig. 9 at S820 and [0040]. See also claim 5 prior art rejection, e.g. [0050] teaches a Medical Record Input can be provided to the prediction (AI/pre-trained) model. The Examiner interprets an intermediate (i.e., initial) results prediction as generated.

Re. CLAIM 9, Tang teaches the medical interview apparatus according to claim 1, wherein the processing circuitry is configured to generate the additional medical questionnaire by an arithmetic operation using a table (see claim 1 prior art rejection, e.g. Table 2. See [0066], “sum”.) […] a plurality of disease names and a plurality of medical interviews correspond to each other (Fig. 5 & associated text teaches decision trees TR1, TR2 … and TRk having one or more inquiry (medical interview) with result predictions PredA, PredB, etc. [0082] & Table 5 teaches some decision tree inquiry processes give a reliable prediction after step 6. The Examiner interprets Table 5 as relating initial symptoms (input), 6-step inquiries (medical interviews) and results (diseases).) 

Tang may not teach a table in which a plurality of disease names and a plurality of medical interviews correspond to each other.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Table 5 with teaching of Tang since the combination is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in Tang. Providing a table (as taught by Tang) does not change or affect the normal model-related functionality of the medical system and method for providing medical prediction of Tang. Generating symptom inquiries, receiving responses corresponding to the symptom inquiries and generating a result prediction would be performed the same way even with the addition of Table 5. Since the functionalities of the elements in Table 5 and Tang do not interfere with each other, the results of the combination would be predictable.

Re. CLAIM 10, Tang teaches the medical interview apparatus according to claim 1, wherein the processing circuitry is configured to generate the additional medical questionnaire by using a pre-trained model outputting […] for the […] input thereto (see claim 1 prior art rejection. The Examiner interprets the prediction model as an AI/pre-trained model. See again Fig. 9 at step S832: generating a second symptom inquiry (additional medical questionnaire) according to the prediction model, the initial symptom and the first response (inputs). [0040] teaches results prediction (output) as a list of disease names ranked by their probabilities. [0090] & [0091] teach the steps are executed in turn and iteratively.)

Tang may not teach outputting a medical questionnaire or determined at least one initial disease name input.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Tang with teaching thereof, since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the first symptom inquiry (see Fig. 9) and the list of disease names ranked by their probabilities (see [0040]) of the Tang reference for the prediction model output and input means. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
The Examiner notes that using a “pre-trained” model provides additional support for such an obvious substitution of input and output means. 

Re. CLAIM 11, Tang teaches the medical interview apparatus according to claim 1, wherein the processing circuitry is configured to generate the additional medical questionnaire by using a pre-trained model outputting a medical questionnaire (the first or second inquiry) for the determined at least one initial disease name and information described in an electronic medical record of a target patient, input thereto (see claim 1 prior art rejection. The Examiner interprets the first or second inquiry as the generated (outputted) medical questionnaire. The Examiner interprets a target patient electronic medical record as the input. Therefore, “for the determined at least one second disease name… described in” is non-functional descriptive information of the electronic medical record, which is not required for the claim to be met. [0006] teaches generating a prediction model according to training data, which includes known medical records. See also [0012] and [0033]. [0050] teaches a Medical Record Input can be provided to the prediction model.) 
Tang may not teach the determined at least one second disease name and information described in an electronic medical record. However, the limitation claims information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system (see MPEP §2111.05). The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because the Tang teaches a Medical Record Input that is capable of storing information having data labels, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the stored data of the prior art with any other information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).
	Alternately, claim 10 prior art rejection would be analogous and Applicant would be referred to the analogous claim 10 prior art rejection.

Re. CLAIM 12, Tang teaches the medical interview apparatus according to claim 1, wherein the processing circuitry is configured to generate the additional medical questionnaire including a question regarding a symptom (see claim 1 prior art rejection. See also Fig. 8 and associated text, which does not limit the number of inquiries generated. The Examiner interprets an intermediate (i.e., initial) result prediction as generated comprising … a list of diseases) less shared among a plurality of the determined initial disease names out of symptoms related to the respective initial disease names ([0065] & Table 3 teaches a lookup table with 7 symptoms (shared) for when the initial symptom is “cough”. [0074] teaches when the initial symptom is “cough”, “weakness” (a shared symptom) is selected as the next symptom to inquire (out of the lookup table symptoms); and this selection leads to the consequence that if the patient’s response to “weakness” is positive, the Bayesian inference algorithm could distinguish Pneumonia from Otitis media and COPD. The Examiner interprets the symptom “weakness” as less shared among Pneumonia, Otitis media and COPD as it distinguishes Pneumonia from the other two diseases. The Examiner notes it is unclear what “less shared” entails.)

Re. CLAIM 13, Tang teaches the medical interview apparatus according to claim 1, wherein the processing circuitry is configured to generate the additional medical questionnaire including a question regarding a symptom (see claim 1 prior art rejections. See also Fig. 8 and associated text, which does not limit the number of inquiries generated) […] shared among a plurality of the determined initial disease names out of symptoms related to the respective initial disease names ([0065] & Table 3 teaches a lookup table with 7 symptoms (shared) for when the initial symptom is “cough”. See also claim 12 prior art rejection. [0044] teaches the symptom inquiry can be at least one question to ask whether the patient experience another symptom. The Examiner notes it is unclear what “more shared” entails.)

Tang may not teach a symptom more shared.
However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of lookup table symptoms with teaching of Tang since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of a lookup table symptom of the Tang reference for the at least one question symptom means. Thus, the simple 
Alternately, the Examiner notes that Tang in view of self may not explicitly teach asking 7 questions in the inquiry for all 7 symptoms of the lookup table (i.e., the less and more shared symptoms); however, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of filing in view of the teaching of Tang based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Tang teaches the symptom inquiry can be at least one question to ask whether the patient experience another symptom (see at least Tang [0044]). The application of the recited method to at least the 7 lookup table symptoms, e.g. in the instance where the initial symptom is “cough”, produces no new and unexpected result which would result in patentable significance over the teaching of Tang; the application of a second inquiry with at least 7 symptoms does not change how the claim effects the generation of the second inquiry or the formulation of the medical prediction.

Re. CLAIM 14, Tang teaches the medical interview apparatus according to claim 1, wherein the processing circuitry is configured to generate the additional medical questionnaire in which a predicted symptom is (see claim 1 prior art rejection. The Examiner interprets the second inquiry as the additional medical questionnaire. See also [0044], esp. “another symptom”. Fig. 10A-B teach displaying information on the interaction interface 140, e.g. initial symptom “headache” and another symptom (predicted symptom) “vomit”.) […] (The Examiner notes that highlighting would change the color information for displayed information.)
Tang may not teach highlighted. However, the limitation claims information/labels that constitute nonfunctional descriptive information (i.e., color information) that is/are not functionally involved in the recited system (see MPEP §2111.05). The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because the Tang teaches a generating a second inquiry displaying information having data labels, substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the displayed data of the prior art with any other information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).

Re. CLAIM 15, Tang teaches the medical interview apparatus according to claim 1, wherein the processing circuitry is configured to:
generate medical interview information including the answers to the initial medical questionnaire and the additional medical questionnaire, and the at least one first disease name (see claim 1 prior art rejection, including “generating a first symptom inquiry”, “generating a second symptom inquiry” and “generating a result prediction”); and 
(See [0053]. [0053] teaches the result prediction (disease name), the initial symptom Sini and the responses Sans (answers) can be transmitted to the hospital server 200 (terminal server), such that the doctor in the hospital can evaluate the health condition of the user U1 faster. [0033] teaches the medical system 100 is established with a computer, a server or a processing center. The Examiner interprets the doctor as evaluating information transmitted to their computer. The Examiner notes that “to which a doctor inputs medical record information” is an intended use of the doctor terminal, which is not required to occur for the claim to be met.)

Re. CLAIM 16, Tang teaches a medical interview apparatus comprising (see also analogous claim 1 prior art rejection): 
processing circuitry configured to (Fig. 1 & [0033] teach the analysis engine 120 can be implemented by a processor / CPU. [0040] & [0043] teach responses/Sans and inquiry/Sqry and symptom/Sini.):
present an initial medical questionnaire inquiring a symptom (See Fig. 9 S831 “generating… inquiry” – S841 “receiving… response”. Fig. 2 & [0044] teaches patient responds to the inquiry through the interaction interface. See also Fig. 10A step TB2 (presenting).);
receive an initial answer to the initial medical questionnaire ([0044] teaches a symptom inquiry is at least one question. Fig. 9 and associated text teaches at S841 receiving a first response (initial answer) corresponding to the first symptom inquiry (initial questionnaire).);
acquire chief complaint information regarding a symptom complained of by a patient, and at least one disease name corresponding to the chief complaint information of the patient based on the initial answer (Fig. 9 at S820 & [0091] teaches receiving an initial symptom (chief complaint information) via interaction interface 140 of Fig. 2. See also Specification at pg. 13, para. 3. Fig. 9 at S850 & [0091] teaches generating a result prediction according to the initial symptom, etc. [0040] teaches result prediction: at least one disease prediction PDT e.g. a disease name. See claim 1 prior art rejection. The Examiner interprets an intermediate result prediction as providing the at least one disease name based on the initial symptom and the first response.);
generate an additional medical questionnaire inquiring a symptom related to the at least one disease name (see claim 1 prior art rejection e.g. Fig. 8, Fig. 9 at S832, and Duplication of Parts rationale) by using a pre-trained model outputting information regarding an additional medical interview based on the chief complaint information and the disease name (The Examiner notes that “determine…” necessarily occurs by “using…” [0006] teaches a learning module configured for generating a prediction model according to training data utilized to train the prediction model. Fig. 2 & [0040] teaches generating symptom inquiries (outputting medical interviews) to be displayed according to the prediction model and the initial symptom (chief complaint information). Fig. 9 teaches generating the prediction model (a pre-trained model) according to training data; and generating a second symptom inquiry (additional) according to the prediction model, the initial symptom (chief complaint) and the first response.);
present the additional medical questionnaire (Fig. 9 teaches at S832 generating a second symptom inquiry according to a prediction model, the initial symptom and the first response. Fig. 2 and Abstract teaches displaying the inquiry via interaction interface 140.);
receive an additional answer to the additional medical questionnaire (Fig. 9 teaches at S842 receiving a second response corresponding to the second symptom inquiry.);
determine (prediction using an AI model and identification by an arithmetic operation using a table) at least one first disease name based on the initial answer and the additional answer (see claim 1 prior art rejection, e.g. “Fig. 9 at S850 teaches generating a result prediction according to a prediction model, the initial symptom, the first response and the second response”. The Examiner interprets the prediction model as an AI model / pre-trained model.); and
present the determined at least one first disease name (Fig. 10D & [0008] teaches a result prediction comprising at least one of a disease prediction and a medical department suggestion matching the disease prediction, wherein the disease prediction comprises a disease name or a list of disease names ranked by probability. Fig. 10D & [0025] teaches providing the result prediction on the user interface.)

Tang does not explicitly teach determine at least one initial disease name (i.e., an intermediate result prediction).
However, the noted feature would have been prima facie obvious to one of ordinary skill in the art at the time of filing in view of the teaching of Tang based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Tang teaches generating a result prediction when a predetermined number of inquiries has been asked [see at least Tang at para. 0049]. The application of the recited method to at least two predetermined numbers of inquiries produces no new and unexpected result which would result in patentable significance over the teaching of Tang; the application of an intermediate result prediction generation by the application of at least 2 predetermined numbers of inquiries does not change how the claim effects the formulation of the final result prediction generated.

Response to Arguments
Rejections under 35 U.S.C. §112
Regarding the rejection of Claims 1-17, the Applicant has cancelled Claims 2 and 17, rendering the rejection of those claims moot. Regarding the remaining claims, the Applicant has amended the claims to overcome the previous indefiniteness rejections. No 112b rejections are present currently.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-17, the Applicant has cancelled Claims 2 and 17, rendering the rejection of those claims moot. Regarding the remaining claims, 

a. “it is respectfully submitted that the claims cannot be directed to ‘organizing human activity’ or any other category… the pending claims… are not directed to… ‘managing personal behavior”” (Remarks, pg. 7-8).
Regarding a.: The Examiner respectfully disagrees and submits the basis of rejection. The identified abstract idea(s) is a process that under BRI covers a method of organizing human activity, that method being the one that amounts to a human following a series of rules or steps encompassed by the identified abstract idea (i.e., covers managing personal behavior or interactions between people).

b. “evaluating the claim language "as a whole," including the "combination of elements" recited, demonstrates that the claims are clearly directed to a "practical application" as they provide an improvement to the technological environment (i.e., the medical environment)” (Remarks, pg. 9).
Regarding b.: The Examiner respectfully disagrees. The Examiner submits that the medical environment is not a technological environment, it is a medical one. Further, the claims are alleged to solve a technical problem since the medical environment would pertain to a medical problem. Since the issue discussed is not a technical problem (i.e., caused by the computer to which the claims are confined), the claimed invention does 

c. “As an example, Claim 1 is recited to… this allows, for example, the patient to fill in the initial questionnaire and the additional questionnaire before arriving at the hospital, resulting in reducing the patient’s waiting time at the hospital” (Remarks, pg. 10).
Regarding c.: The Examiner respectfully submits that this is an example of the medical or administrative problem, not a technical problem. To add to the above, the argued features (e.g. determines at least one initial disease name according to…) are part of the abstract idea and thus, by definition, are not additional elements. Only additional elements can provide practical application. While the claims may provide an improved abstract idea, an improved abstract idea is still an abstract idea.

d. “Applicant kindly submits that the pending claims also amount to significantly more at least due to the improvement discussed above” (Remarks, pg. 10).
Regarding d.: The Examiner respectfully disagrees. Further, the Examiner submits only additional elements can provide a practical application or significantly more.

Regarding the rejection of Claims 3-16, the Applicant has not offered any (additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.

Rejections under 35 U.S.C. §103
Regarding the rejection of Claims 1-17, the Applicant has cancelled Claims 2 and 17, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:

a. “Amended Claim 1 recites…” (Remarks, pg. 11).
Regarding a.: The Examiner respectfully submits the basis of rejection as necessitated by amendment, now rejecting the claims under 35 U.S.C. § 103.

b. “Tang is silent with regard to such features… does not disclose or even suggest… does not anticipate Claim 1” (Remarks, pg. 11-13).
Regarding b.: The Examiner respectfully submits that given BRI, Tang renders the claimed features obvious as necessitated by amendment.

Regarding the rejection of Claims 3-16, the Applicant has not offered any (additional) arguments with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend or are analogous to. As such, the rejection of these claims is also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ghanbari et al. (US 2014/0122109) for teaching clinical diagnosis objects interaction, e.g. Fig. 2.
Tang et al. (US 2018/0365381) for teaching medical prediction, e.g. Fig. 4 & 5.
Schmitt et al. (US 7,149,756) for teaching determining the probable existence of disease, e.g. Fig. 2 & 8.
Cucci et al. (US 2018/0365591) for teaching assessment result determination based on predictive analytics or machine learning, e.g. Fig. 5.
Sharifi Sedeh et al. (US 2018/0330802) for teaching adaptive patient questionnaire generation system and method, e.g. Fig. 1.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/J.M.W./Examiner, Art Unit 3626     

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626